DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 and 17-34 with species election of SEQ ID NO:20 in the reply filed on April 14, 2021 is acknowledged.

Status of Claims
Claims 1 and 17-39 are pending in the instant application. Claims 35-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1 and 17-34 are under examination on the merits in the instant case.

Claim Objections
Claim 23 is objected to under 37 CFR 1.75 as being an identical duplicate of claim 20. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-22 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 21-22 and 24 depend from claim 19, which is directed to an antisense oligonucleotide that “is complementary to a polynucleotide with the nucleotide sequence as shown in SEQ ID NO: 17.” It is noted that SEQ ID NO:17 is 69 nucleotides in length. As such, the length limitations recited in claims 21-22 and 24 that are shorter than 69 nucleotides in length fail to include the minimum length of 69 nucleotides in length, thereby failing to further limit the subject matter of claim 19.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Solely for examination purpose, the antisense oligonucleotide of claim 19 will be interpreted as being at least 8 nucleotides in length and is fully complementary to a portion of SEQ ID NO:17 over the same length of the oligonucleotide. That is, if the oligonucleotide is 8 nucleotides in length, the oligonucleotide is fully complementary to an 8-mer sequence in SEQ ID NO:17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that applicant’s elected species of SEQ ID NO:20 is not fully complementary to a 43-mer sequence in SEQ ID NO:17. See the claim interpretation above in the §112(d) rejection.
The 43-mer sequence of SEQ ID NO:20 is partially complementary to a 44-mer sequence at positions 2-45 of SEQ ID NO:17 with position 24 of SEQ ID NO:17 not being complementary to a base in SEQ ID NO:20. See SEQ ID NO:17 copied below, wherein the complementary sequences in SEQ ID NO:20 are underlined.

    PNG
    media_image1.png
    63
    531
    media_image1.png
    Greyscale

Accordingly, claims 22 and 24 as interpreted above (see page 3) recite structurally conflicting limitations, thereby rendering the claims indefinite. 
The phrase "such as" in claims 25-26 renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 25-26 recite “these modifications.” It is unclear what is exactly meant and referred to by the word “these”, which is not normally used in U.S. patent claims. 
Claim 27 recites the limitation "the molecule" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 17-21, 23, 25-28, 30-31, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rozet et al. (WO 2012/2168435 A1, applicant’s citation).
Rozet teaches making a 31-mer antisense oligonucleotide of SEQ ID NO:1 (ESE(+90+120)) targeted to CEP290 intron 26, wherein the oligonucleotide can be DNA or RNA and can comprise modifications such as 2’-O-methyl-phosphorothioate and PMO, wherein the oligonucleotide is useful for correcting splicing of the cryptic exon created by a mutation in CEP290 intron 26. See claims 2-3; pages 2-6.
See the following copied from Rozet’s Figure 1:

    PNG
    media_image2.png
    28
    460
    media_image2.png
    Greyscale

It is noted that Rozet’s SEQ ID NO:1 shown above is complementary to a 21-mer sequence at positions 90-120 of SEQ ID NO:6 claimed in the instant case or at positions 21-51 of SEQ ID NO:17 claimed in the instant case. 
	Rozet teaches making an AAV vector and a pharmaceutical composition comprising the antisense oligonucleotide. See pages 6-8. 
	Accordingly, claims 1, 17-21, 23, 25-28, 30-31, and 33-34 are described by Rozet et al. 
	Claims 1, 17-21, 23, 25-28, 30-31, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collin et al. (WO 2013/036105 A1, applicant’s citation).
	Collin discloses an exon skipping antisense oligonucleotide (e.g., SEQ ID NO:10) complementary to a portion of SEQ ID NO:17 claimed in the instant case that is included in SEQ ID NO:6 claimed in the instant case, wherein the oligonucleotide is modified with 2’-O-alkyl phosphorothioate. Collin discloses a viral vector (e.g., AAV) or a pharmaceutical composition comprising the oligonucleotide. See claims 1-7 and page 14. 
	Accordingly, claims 1, 17-21, 23, 25-28, 30-31, and 33-34 are described by Collin et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rozet et al. (WO 2012/2168435 A1, applicant’s citation) in view of Auricchio (US 2011/0117058 A1).
Rozet teaches making a 31-mer antisense oligonucleotide of SEQ ID NO:1 (ESE(+90+120)) targeted to CEP290 intron 26, wherein the oligonucleotide can be DNA or RNA and can comprise modifications such as 2’-O-methyl-phosphorothioate and PMO, wherein the oligonucleotide is useful for correcting splicing of the cryptic exon created by a mutation in CEP290 intron 26. See claims 2-3; pages 2-6.
See the following copied from Rozet’s Figure 1:

    PNG
    media_image2.png
    28
    460
    media_image2.png
    Greyscale

It is noted that Rozet’s SEQ ID NO:1 shown above is complementary to a 21-mer sequence at positions 90-120 of SEQ ID NO:6 claimed in the instant case or at positions 21-51 of SEQ ID NO:17 claimed in the instant case. 
Rozet teaches that a mutation in intron 26 of CEP290 causes Leber congenital amaurosis, which is an inherited retinal dystrophy and the exon skipping oligonucleotide is useful for the treatment of Leber congenital amaurosis. See pages 1-2. 
	Rozet teaches making an AAV vector and a pharmaceutical composition comprising the antisense oligonucleotide. See pages 6-8. 
	Rozet does not teach that the AAV vector is an AAV2/5 vector.
	Auricchio teaches that a recombinant AAV2/5 vector is useful for delivering a therapeutic nucleic acid to the subretinal space for treatment of retinal abnormalities associated with mutations in CEP290 and Leber congetinal amaurosis. See paragraphs 0010-0011; claims 1-2 and 7-8.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use Auricchio’s recombinant AAV2/5 vector when making Rozet’s AAV vector comprising the antisense oligonucleotide of SEQ ID NO:1. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a vector composition that effectively delivers Rozet’s antisense oligonucleotide to the subretinal space, because Auricchio’s AAV2/5 vector is not only a species of Rozet’s AAV vector but it was also deemed useful for delivering a therapeutic nucleic acid to the subretinal space for treatment of Leber congetinal amaurosis. 
	Accordingly, claims 29 and 32 taken as a whole would have been prima facie obvious before the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 17-27, 30, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,771,580 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by and overlap in scope with the ‘580 patent claims directed to an antisense oligonucleotide complementary to at least a 12-mer of SEQ ID NO:7, which is 100% identical to SEQ ID NO:7 claimed in the instant case. In addition, it is noted that SEQ ID NO:23 (44-mer) and SEQ ID NO:24 (23-mer) claimed in the instant application overlap in scope with the antisense oligonucleotide encompassed by the ‘580 patent claims because the nucleotide sequences claimed in the instant case comprise at least a 12-mer sequence complementary to SEQ ID NO:7 and are up to 60 nucleotides in length as encompassed by and claimed by the ‘580 patent claims. 

Claims 28-29 and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,771,580 B2 in view of Auricchio (US 2011/0117058 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation the ‘580 patent claim drawn to a viral vector expressing an antisense oligonucleotide complementary to at least a 12-mer of SEQ ID NO:7, which is 100% identical to SEQ ID NO:7 claimed in the instant case. It would have been obvious to one of ordinary skill in the art to envisage that the “viral vector” claimed in the ‘580 patent claims reads on Auricchio’s AAV2/5 vector, thereby arriving at the instant claims, because Auricchio’s AAV2/5 vector would have been deemed suitable as the viral vector for the subretinal space delivery of the oligonucleotide in view of the teachings of Auricchio.

Claims 1, 17-21, 23, 25-27, 30, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,647,985 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘985 patent claims directed to an antisense oligonucleotide complementary to SEQ ID NO:6, which is 100% identical to SEQ ID NO:6 claimed in the instant case. 

Claims 28-29 and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,647,985 B2 in view of Auricchio (US 2011/0117058 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation the ‘985 patent claim drawn to a viral vector expressing an antisense oligonucleotide complementary to SEQ ID NO:6, which is 100% identical to SEQ ID NO:6 claimed in the instant case. It would have been obvious to one of ordinary skill in the art to envisage that the “viral vector” claimed in the ‘985 patent claims reads on Auricchio’s AAV2/5 vector, thereby arriving at the instant claims, because Auricchio’s AAV2/5 vector would have been deemed suitable as the viral vector for the subretinal space delivery of the oligonucleotide in view of the teachings of Auricchio.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635